Name: Council Regulation (EEC) No 1461/93 of 8 June 1993 concerning access to public contracts for tenderers from the United States of America
 Type: Regulation
 Subject Matter: America;  international trade;  European construction;  trade policy
 Date Published: nan

 Avis juridique important|31993R1461Council Regulation (EEC) No 1461/93 of 8 June 1993 concerning access to public contracts for tenderers from the United States of America Official Journal L 146 , 17/06/1993 P. 0001 - 0023 Finnish special edition: Chapter 11 Volume 22 P. 0027 Swedish special edition: Chapter 11 Volume 22 P. 0027 COUNCIL REGULATION (EEC) No 1461/93 of 8 June 1993 concerning access to public contracts for tenderers from the United States of AmericaTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas on 25 May 1993 the European Economic Community and the United States of America signed an Agreement in the form of a Memorandum of Understanding on Government Procurement, hereinafter referred to as 'the Agreement', the purpose of which is to establish a framework of balanced rights and obligations to open up parts of their respective procurement markets with a view to achieving liberalization and expansion of trade; Whereas the Community and the United States have also agreed to continue negotiations with a view to reaching a balanced, comprehensive agreement on procurement, with a high level of coverage concerning central government entities, sub-central government entities and other governmental entities, and a self-contained agreement on telecommunications procurement; Whereas the United States, notwithstanding the important progress made in liberalizing procurement, has imposed sanctions under Title VII of its 1988 Trade Act which would prevent Community tenderers from competing for United States Federal procurement contracts which would not be covered by the Agreement; whereas the Community considers that such sanctions are unfair and unjustified; Whereas it is therefore necessary for the Community to take appropriate measures to similarly restrict access for United States tenderers in respect of certain contracts awarded by certain public authorities; whereas such measures should not infringe the obligations of the Community and its Member States in respect of the Agreement and of the GATT Government Procurement Agreement; Whereas provision must be made for exceptional cases where measures restricting access to Community public contracts for United States tenderers should not be applied for reasons of public interest and public security, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the obligations of the Community and its Member States towards third countries, the public authorities listed in Annex I shall reject tenders made by suppliers, contractors and service providers established in and operating from the United States for: (a) the award of a public supply contract within the meaning of Council Directive 77/62/EEC of 21 December 1976 coordinating procedures for the award of public supply contracts(1) the estimated value of which, net of VAT, is less than the threshold applicable to the GATT Government Procurement Agreement, currently ECU 125 576; (b) the award of a public service contract within the meaning of Council Directive 92/50/EEC of 18 June 1992 relating to the coordination of the procedures for the award of public service contracts(2) the estimated value of which, net of VAT, is less than ECU 200 000 and for all contracts for services which appear on the list in Annex II; (c) the award of a public works contract within the meaning of Council Directive 71/305/EEC of 26 July 1971 concerning the coordination of procedures for the award of public works contracts(3) , the estimated value of which, net of VAT, is less than ECU 5 000 000. Article 2 A Member State may, nevertheless, permit its authorities referred to in Article 1 to accept such tenders when it makes a reasoned determination, on a case by case basis, that the admission of such tenders is necessary to: (a) avoidlimiting competition to a single supplier, contractor or service provider, (b) ensure continuity of supply or service provision; (c) obtain goods or services with special characteristics which are not otherwise available; (d) avoid disproportionate cost the public authority concerned; (e) protect the security of that Member State. Any such determinations shall be promptly communicated to the Commission by the Member State concerned. The Commission may consult the Advisory Committee for Public Contracts set up by Decision 71/306/EEC(4) . Article 3 The Commission may raise such determinations as referred to in Article 2 hereof with the Committee set up under Article 113 of the Treaty with a view to ensuring, through appropriate measures, the coordinated application of the provisions of Article 2 hereof throughout the Community. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No L 13, 15. 1. 1977, p. 1. Directive as last amended by Directive 92/50/EEC (OJ No L 209, 24. 7. 1992, p. 1). (2) OJ No L 209, 24. 7. 1992, p. 1. (3) OJ No L 185, 16. 8. 1971, p. 5. Directive as last amended by Directive 93/4/EEC (OJ No L 38, 16. 2. 1993, p. 31). (4) OJ No L 185, 16. 8. 1971, p. 15. Decision as last amended by Decision 77/63/EEC (OJ No L 13, 15. 1. 1977, p. 15). ANNEX I List of EEC entities BELGIUM/BELGIÃ  (La version franÃ §aise de cette liste fait foi) A. - L'Ã tat, exception faite pour les marchÃ ©s passÃ ©s dans le cadre de la coopÃ ©ration au dÃ ©veloppement qui, en vertu d'accords internationaux conclus avec des pays tiers et se rapportant Ã la passation de marchÃ ©s, sont soumis Ã d'autres dispositions, incompatibles avec les dispositions du prÃ ©sent arrÃ ªtÃ ©(1) : - la RÃ ©gie des postes(2) - la RÃ ©gie des bÃ ¢timents - le Fonds des routes B. - Le Fonds gÃ ©nÃ ©ral des bÃ ¢timents scolaires de l'Ã tat - Le Fonds de construction d'institutions hospitaliÃ ¨res et mÃ ©dico-sociales - La SociÃ ©tÃ © nationale terrienne - L'Office national de sÃ ©curitÃ © sociale - L'Institut national d'assurances sociales pour travailleurs indÃ ©pendants - L'Institut national d'assurance maladie-invaliditÃ © - L'Institut national de crÃ ©dit agricole - L'Office national des pensions - L'Office central de crÃ ©dit hypothÃ ©caire - L'Office national du ducroire - La Caisse auxiliaire d'assurance maladie-invaliditÃ © - Le Fonds des maladies professionnelles - La Caisse nationale de crÃ ©dit professionnel - L'Office national des dÃ ©bouchÃ ©s agricoles et horticoles - L'Office national du lait et de ses dÃ ©rivÃ ©s - L'Office national de l'emploi - La RÃ ©gie des voies aÃ ©riennes A. -De Staat, met uitzondering van de opdrachten inzake ontwikkelingssamenwerking die krachtens internationale overeenkomsten met derde landen inzake het plaatsen van opdrachten andere bepalingen behelzen die niet verenigbaar zijn met de bepalingen van dit besluit: - de Regie der Posterijen - de Regie der Gebouwen - het Wegenfonds B. - Het Algemeen Gebouwenfonds voor de Rijksscholen - Het Fonds voor de Bouw van Ziekenhuizen en Medisch-Sociale Inrichtingen - De Nationale Landmaatschappij - De Rijksdienst voor Sociale Zekerheid - Het Rijksinstituut voor de Sociale Verzekeringen der Zelfstandigen - Het Rijksinstituut voor Ziekte- en Invaliditeitsverzekering - Het Nationaal Instituut voor Landbouwkrediet - De Rijksdienst voor Pensioenen - Het Centraal Bureau voor Hypothecair Krediet - De Nationale Delcrederedienst - De Hulpkas voor Ziekte- en Invaliditeitsverzekering - Het Fonds voor de Beroepsziekten - De Nationale Kas voor Beroepskrediet - De Nationale Dienst voor Afzet van Land- en Tuinbouwprodukten - De Nationale Zuiveldienst - De Rijksdienst voor Arbeidsvoorziening - De Regie der Luchtwegen DENMARK (This list is authentic in the English language) 1. Prime Minister's Office - two departments; 2. Ministry of Labour - five directorates and institutions; 3. Ministry of Foreign Affairs (three departments); 4. Ministry of Housing - five directorates and institutions; 5. Ministry of Energy - one directorate and research establishment 'Risoe'; 6. Ministry of Finance (two departments) - four directorates and institutions including the Directorate for Government Procurement, - five other institutions; 7. Ministry of Taxes and Duties (two departments) - five directorates and institutions; 8. Ministry of Fisheries - four institutions; 9. Ministry of Industry (Full name: Ministry of Industry, Trade, Handicraft and Shipping) - nine directorates and institutions; 10. Ministry of the Interior - Danish National Civil Defence Directorate, - one directorate; 11. Ministry of Justice - Office of the Chief of Danish Police, - five other directorates and institutions; 12. Ministry of Ecclesiastical Affairs 13. Ministry of Agriculture - 19 directorates and institutions; 14. Ministry of Environment - five directorates; 15. Ministry of Cultural Affairs and Communications (1) - three directorates and several State-owned museums and higher education institutions; 16. Ministry of Social Affairs - four directorates; 17. Ministry of Education - six directorates, - 12 universities and other higher education institutions; 18. Ministry of Economic Affairs (three departments) 19. Ministry of Public Works (2) - State harbours and State airports, - four directorates and several institutions; 20. Ministry of Defence (3) 21. Ministry of Health - several institutions including State Serum Institute and University Hospital of Copenhagen. DANMARK 1. Statsministeriet - two departments; 2. Arbejdsministeriet - five directorates and institutions; 3. Udenrigsministeriet (three departments) 4. Boligministeriet - five directorates and institutions; 5. Energiministeriet - one directorate and Forsoegsanlaeg Risoe; 6. Finansministeriet (two departments) - four directorates and institutions including Direktoratet for Statens indkoeb, - five other institutions; 7. Ministeriet for Skatter og Afgifter (two departments) - five directorates and institutions; 8. Fiskeriministeriet - four institutions; 9. Industriministeriet (Full name: Ministeriet for Industri, Handel, Haandvaerk og Skibsfart) - nine directorates and institutions; 10. Indenrigsministeriet - Civilforsvarsstyrelsen, - one directorate; 11. Justitsministeriet - Rigspolitichefen, - five other directorates and institutions; 12. Kirkeministeriet 13. Landbrugsministeriet - 19 directorates and institutions; 14. Miljoeministeriet - five directorates; 15. Kultur- og Kommunikationsministeriet (1) - three directorates and several state-owned museums and higher education institutions; 16. Socialministeriet - four directorates; 17. Undervisningsministeriet - six directorates, - 12 universities and other higher education institutions; 18. OEkonomiministeriet (three departments) 19. Ministeriet for Offentlige Arbejder (2) - State harbours and State airports, - four directorates and several institutions; 20. Forsvarsministeriet (3) 21. Sundhedsministeriet - several institutions including Statens Serum-institut and Rigshospitalet. FEDERAL REPUBLIC OF GERMANY (This list is authentic in the English language) LIST OF CENTRAL PURCHASING ENTITLES 1. Federal Foreign Office 2. Federal Ministry of Labour and Social Affairs 3. Federal Ministry of Education and Science 4. Federal Ministry for Food, Agriculture and Forestry 5. Federal Ministry of Finance 6. Federal Ministry for Research and Technology 7. Federal Ministry of the Interior (civil goods only) 8. Federal Ministry of Health 9. Federal Ministry for Women and Youth 10. Federal Ministry for Family Affairs and Senior Citizens 11. Federal Ministry of Justice 12. Federal Ministry for Regional Planning, Building and Urban Development 13. Federal Ministry of Post and Telecommunications(3) 14. Federal Ministry of Economic Affairs 15. Federal Ministry for Economic Cooperation 16. Federal Ministry of Defence(4) 17. Federal Ministry of Environment, Nature Conservation and Reactor Safety 1. Auswaertiges Amt 2. Bundesministerium fuer Arbeit und Sozialordnung 3. Bundesministerium fuer Bildung und Wissenschaft 4. Bundesministerium fuer Ernaehrung, Landwirtschaft und Forsten 5. Bundesministerium der Finanzen 6. Bundesministerium fuer Forschung und Technologie 7. Bundesministerium des Inneren (nur ziviles Material) 8. Bundesministerium fuer Gesundheit 9. Bundesministerium fuer Frauen und Jugend 10. Bundesministerium fuer Familie und Senioren 11. Bundesministerium der Justiz 12. Bundesministerium fuer Raumordnung, Bauwesen und Staedtebau 13. Bundesministerium fuer Post- und Telekommunikation(5) 14. Bundesministerium fuer Wirtschaft 15. Bundesministerium fuer wirtschaftliche Zusammenarbeit 16. Bundesministerium der Verteidigung(6) 17. Bundesministerium fuer Umwelt, Naturschutz und Reaktorsicherheit Note According to existing national obligations, the entities contained in this list must, in conformity with special procedures, award contracts to certain groups in order to remove difficulties caused by the last war. FRANCE (La version franÃ §aise de cette liste fait foi.) 1. PRINCIPALES ENTITÃ S ACHETEUSES A. Budget gÃ ©nÃ ©ral - Premier ministre - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale, de la jeunesse et des sports - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer - MinistÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re de la justice - MinistÃ ¨re de la dÃ ©fense(7) - MinistÃ ¨re de l'intÃ ©rieur et de la centralisation - MinistÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire - MinistÃ ¨re des affaires europÃ ©ennes - MinistÃ ¨re d'Ã tat, ministÃ ¨re de la fonction publique et des rÃ ©formes administratives - MinistÃ ¨re du travail, de l'emploi et de la formation professionnelle - MinistÃ ¨re de la coopÃ ©ration et du dÃ ©veloppement - MinistÃ ¨re de la culture, de la communication, des grands travaux et du Bicentenaire - MinistÃ ¨re des dÃ ©partements et territoires d'outre-mer - MinistÃ ¨re de l'agriculture et de la forÃ ªt - MinistÃ ¨re des postes, des tÃ ©lÃ ©communications et de l'espace(8) - MinistÃ ¨re chargÃ © des relations avec le Parlement - MinistÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale - MinistÃ ¨re de la recherche et de la technologie - MinistÃ ¨re du commerce extÃ ©rieur - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © du budget - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © de la francophonie - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © de l'amÃ ©nagement du territoire et des reconversions - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du commerce et de l'artisanat - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du tourisme - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © de la mer - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du Bicentenaire, chargÃ © de la communication - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des personnes Ã ¢gÃ ©es - SecrÃ ©tariat d'Ã tat chargÃ © des droits des femmes - SecrÃ ©tariat d'Ã tat chargÃ © des anciens combattants et des victimes de guerre - SecrÃ ©tariat d'Ã tat chargÃ © de la prÃ ©vention des risques technologiques et naturels majeurs - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © du plan - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'environnement - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'action humanitaire - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale, de la jeunesse et des sports, chargÃ © de l'enseignement technique - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale, de la jeunesse et des sports, chargÃ © de la jeunesse et des sports - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © de la consommation - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © des relations culturelles internationales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'intÃ ©rieur, chargÃ © des collectivitÃ ©s territoriales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © des transports routiers et fluviaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re du travail, de l'emploi et de la formation professionnelle, chargÃ © de la formation professionnelle - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du Bicentenaire, chargÃ © des grands travaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © de la famille - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des handicapÃ ©s et des accidentÃ ©s de la vie B. Budget annexe On peut notamment signaler: - Imprimerie nationale C. Comptes spÃ ©ciaux du TrÃ ©sor On peut notamment signaler: - Fonds forestier national - Soutien financier de l'industrie cinÃ ©matographique et de l'industrie des programmes audiovisuels - Fonds national d'amÃ ©nagement foncier et d'urbanisme - Caisse autonome de la reconstruction 2. Ã TABLISSEMENTS PUBLICS NATIONAUX Ã CARACTÃ RE ADMINISTRATIF - AcadÃ ©mie de France Ã Rome - AcadÃ ©mie de marine - AcadÃ ©mie des sciences d'outre-mer - Agence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS)- Agences financiÃ ¨res de bassins - Agence nationale pour l'amÃ ©lioration des conditions de travail (ANACT) - Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH) - Agence nationale pour l'emploi (ANPE) - Agence nationale pour l'indemnisation des franÃ §ais d'outre-mer (ANIFOM) - AssemblÃ ©e permanente des chambres d'agriculture (APCA) - BibliothÃ ¨que nationale - BibliothÃ ¨que nationale et universitaire de Strasbourg - Bureau d'Ã ©tudes des postes et tÃ ©lÃ ©communications d'outre-mer (BEPTOM) - Caisse d'aide Ã l'Ã ©quipement des collectivitÃ ©s locales (CAECL) - Caisse des dÃ ©pÃ ´ts et consignations - Caisse nationale des allocations familiales (CNAF) - Caisse nationale d'assurance maladie des travailleurs salariÃ ©s (CNAM) - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (CNAVTS) - Caisse nationale des autoroutes (CNA) - Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS) - Caisse nationale des monuments historiques et des sites - Caisse nationale des tÃ ©lÃ ©communications(9) - Caisse de garantie du logement social - Casa de Velasquez - Centre d'enseignement zootechnique de Rambouillet - Centre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agriculture - Centre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © sociale - Centres de formation professionnelle agricole - Centre national d'art et de culture Georges Pompidou - Centre national de la cinÃ ©matographie franÃ §aise - Centre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©e - Centre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricole, du gÃ ©nie rural, des eaux et des forÃ ªts - Centre national d'Ã ©tudes et de formation pour l'adaptation scolaire et l'Ã ©ducation spÃ ©cialisÃ ©e (CNEFASES) - Centre national de formation et de perfectionnement des professeurs d'enseignement mÃ ©nager agricole - Centre national des lettres - Centre national de documentation pÃ ©dagogique - Centre national des oeuvres universitaires et scolaires (CNOUS) - Centre national d'ophtalmologie des Quinze-Vingts - Centre national de prÃ ©paration au professorat de travaux manuels Ã ©ducatifs et d'enseignement mÃ ©nager - Centre national de promotion rurale de Marmilhat - Centre national de la recherche scientifique (CNRS) - Centre rÃ ©gional d'Ã ©ducation populaire d'Ã le-de-France - Centre d'Ã ©ducation populaire et de sport (CREPS) - Centres rÃ ©gionaux des oeuvres universitaires (CROUS) - Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨re - Centre de sÃ ©curitÃ © sociale des travailleurs migrants - Chancelleries des universitÃ ©s - CollÃ ¨ges d'Ã tat - Commission des opÃ ©rations de bourse - Conseil supÃ ©rieur de la pÃ ªche - Conservatoire de l'espace littoral et des rivages lacustres - Conservatoire national des arts et mÃ ©tiers - Conservatoire national supÃ ©rieur de musique - Conservatoire national supÃ ©rieur d'art dramatique - Domaine de Pompadour - Ã cole centrale - Lyon - Ã cole centrale des arts et manufactures - Ã cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nes - Ã cole franÃ §aise d'ExtrÃ ªme-Orient - Ã cole franÃ §aise de Rome - Ã cole des hautes Ã ©tudes en sciences sociales - Ã cole nationale d'administration - Ã cole nationale de l'aviation civile (ENAC) - Ã cole nationale des chartes - Ã cole nationale d'Ã ©quitation - Ã cole nationale du gÃ ©nie rural, des eaux et des forÃ ªts (ENGREF) - Ã coles nationales d'ingÃ ©nieurs - Ã cole nationale d'ingÃ ©nieurs des industries des techniques agricoles et alimentaires - Ã coles nationales d'ingÃ ©nieurs des travaux agricoles - Ã cole nationale des ingÃ ©nieurs des travaux ruraux et des techniques sanitaires - Ã cole nationale des ingÃ ©nieurs des travaux des eaux et forÃ ªts (ENITEF) - Ã cole nationale de la magistrature - Ã coles nationales de la marine marchande - Ã cole nationale de la santÃ © publique (ENSP) - Ã cole nationale de ski et d'alpinisme - Ã cole nationale supÃ ©rieure agronomique - Montpellier - Ã cole nationale supÃ ©rieure agronomique - Rennes - Ã cole nationale supÃ ©rieure des arts dÃ ©coratifs - Ã cole nationale supÃ ©rieure des arts et industries - Strasbourg - Ã cole nationale supÃ ©rieure des arts et industries textiles - Roubaix - Ã coles nationales supÃ ©rieures des arts et mÃ ©tiers - Ã cole nationale supÃ ©rieure des beaux-arts - Ã cole nationale supÃ ©rieure des bibliothÃ ©caires - Ã cole nationale supÃ ©rieure de cÃ ©ramique industrielle - Ã cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA) - Ã cole nationale supÃ ©rieure d'horticulture - Ã cole nationale supÃ ©rieure des industries agricoles alimentaires - Ã cole nationale supÃ ©rieure du paysage (rattachÃ ©e Ã l'Ã ©cole nationale supÃ ©rieure d'horticulture) - Ã cole nationale supÃ ©rieure des sciences agronomiques appliquÃ ©es (ENSSA) - Ã coles nationales vÃ ©tÃ ©rinaires - Ã cole nationale de voile - Ã coles normales d'instituteurs et d'institutrices - Ã coles normales nationales d'apprentissage - Ã coles normales supÃ ©rieures - Ã cole polytechnique - Ã cole technique professionnelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze) - Ã cole de sylviculture - Crogny (Aube) - Ã cole de viticulture et d'oenologie de la Tour Blanche (Gironde) - Ã cole de viticulture - Alvize (Marne) - Ã tablissement national de convalescents de Saint-Maurice - Ã tablissement national des invalides de la marine (ENIM) - Ã tablissement national de bienfaisance Koenigs-Wazter - Fondation Carnegie - Fondation Singer-Polignac - Fonds d'action sociale pour les travailleurs immigrÃ ©s et leurs familles - HÃ ´pital-hospice national Dufresne-Sommeiller - Institut de l'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaire des pays tropicaux (IEMVPT) - Institut franÃ §ais d'archÃ ©ologie orientale du Caire - Institut gÃ ©ographique national - Institut industriel du Nord - Institut international d'administration publique (IIAP) - Institut national agronomique de Paris-Grignon - Institut national des appellations d'origine des vins et eaux-de-vie (INAOVEV) - Institut national d'astronomie et de gÃ ©ophysique (INAG) - Institut national de la consommation (INC) - Institut national d'Ã ©ducation populaire (INEP) - Institut national d'Ã ©tudes dÃ ©mographiques (INED) - Institut national des jeunes aveugles - Paris - Institut national des jeunes sourdes - Bordeaux - Institut national des jeunes sourds - ChambÃ ©ry - Institut national des jeunes sourds - Metz - Institut national des jeunes sourds - Paris - Institut national de physique nuclÃ ©aire et de physique des particules (I N2 P3) - Institut national de promotion supÃ ©rieure agricole - Institut national de la propriÃ ©tÃ © industrielle - Institut national de la recherche agronomique (INRA) - Institut national de recherche pÃ ©dagogique (INRP) - Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM) - Institut national des sports - Instituts nationaux polytechniques - Instituts nationaux des sciences appliquÃ ©es - Institut national supÃ ©rieur de chimie industrielle de Rouen - Institut national de recherche en informatique et en automatique (INRIA) - Institut national de recherche sur les transports et leur sÃ ©curitÃ © (INRETS) - Instituts rÃ ©gionaux d'administration - Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-Ouen - LycÃ ©es d'Ã tat - MusÃ ©e de l'armÃ ©e - MusÃ ©e Gustave Moreau - MusÃ ©e de la marine - MusÃ ©e national J. J. Henner - MusÃ ©e national de la lÃ ©gion d'honneur - MusÃ ©e de la poste - MusÃ ©e national d'histoire naturelle - MusÃ ©e Auguste Rodin - Observatoire de Paris - Office de coopÃ ©ration et d'accueil universitaire - Office franÃ §ais de protection des rÃ ©fugiÃ ©s et apatrides - Office national des anciens combattants - Office national de la chasse - Office national d'information sur les enseignements et les professions (ONISEP) - Office national d'immigration (ONI) - ORSTOM - Institut franÃ §ais de recherche scientifique pour le dÃ ©veloppement en coopÃ ©ration - Office universitaire et culturel franÃ §ais pour l'AlgÃ ©rie - Palais de la dÃ ©couverte - Parcs nationaux - RÃ ©union des musÃ ©es nationaux - Syndicat des transports parisiens - Thermes nationaux - Aix-les-Bains - UniversitÃ ©s 3. AUTRE ORGANISME PUBLIC NATIONAL - Union des groupements d'achats publics (UGAP) IRELAND (This list is authentic in the English language) 1. MAIN PURCHASING ENTITIES: Office of Public Works 2. OTHER DEPARTMENTS: - President's Establishment, - Houses of the Oireachtas (Parliament), - Department of the Taoiseach (Prime Minister), - Central Statistics Office, - Department of the Gaeltacht (Irish-speaking areas), - National Gallery of Ireland, - Department of Finance, - State Laboratory, - Office of the Comptroller and Auditor-General, - Office of the Attorney-General, - Office of the Director of Public Prosecutions, - Valuation Office, - Civil Service Commission, - Office of the Ombudsman, - Office of the Revenue Commissioners, - Department of Justice, - Commissioners of Charitable Donations and Bequests for Ireland, - Department of the Environment, - Department of Education, - Department of the Marine, - Department of Agriculture and Food, - Department of Labour, - Department of Industry and Commerce, - Department of Tourism and Transport, - Department of Communications, - Department of Defence(10) , - Department of Foreign Affairs, - Department of Social Welfare, - Department of Health, - Department of Energy. ITALY/ITALIE (This list is authentic in the English and the French languages) PURCHASING ENTITIES 1. Ministry of the Treasury(11) 2. Ministry of Finance(12) 3. Ministry of Justice 4. Ministry of Foreign Affairs 5. Ministry of Education 6. Ministry of the Interior 7. Ministry of Public Works 8. Ministry of Agriculture and Forestry 9. Ministry of Industry, Trade and Craft Trades 10. Ministry of Employment and Social Security 11. Ministry of Health 12. Ministry of Cultural Affairs and the Environment 13. Ministry of Defence(13) 14. Budget and Economic Planning Ministry 15. Ministry of State Holdings 16. Ministry of Tourism and Spectacle 17. Ministry of Foreign Trade 18. Ministry of Posts and Telecommunications(14) 19. Ministry of the Environment 20. Ministry of University and Scientifical and Technological Research (Les versions anglaise et franÃ §aise de cette liste font foi.) ENTITÃ S ACHETEUSES 1. MinistÃ ¨re du TrÃ ©sor(15) 2. MinistÃ ¨re des finances(16) 3. MinistÃ ¨re de la justice 4. MinistÃ ¨re des affaires Ã ©trangÃ ¨res 5. MinistÃ ¨re de l'instruction publique 6. MinistÃ ¨re de l'intÃ ©rieur 7. MinistÃ ¨re des travaux publics 8. MinistÃ ¨re de l'agriculture et des forÃ ªts 9. MinistÃ ¨re de l'industrie, du commerce et de l'artisanat 10. MinistÃ ¨re du travail et de la prÃ ©voyance sociale 11. MinistÃ ¨re de la santÃ © 12. MinistÃ ¨re des affaires culturelles et de l'environnement 13. MinistÃ ¨re de la dÃ ©fense(17) 14. MinistÃ ¨re du budget et du plan Ã ©conomique 15. MinistÃ ¨re des participations d'Ã tat 16. MinistÃ ¨re du tourisme et du spectacle 17. MinistÃ ¨re du commerce extÃ ©rieur 18. MinistÃ ¨re des postes et tÃ ©lÃ ©communications(18) 19. MinistÃ ¨re de l'environnement 20. MinistÃ ¨re de l'universitÃ © et de la recherche scientifique et technologique Note: This Agreement shall not prevent the implementation if provisions contained in Italian Law No 835 of 6 October 1950 (Official Gazette of the Italian Republic No 245 of 24 October 1950) and in modifications thereto in force on the date on which this Agreement is adopted. Note: Le prÃ ©sent accord n'empÃ ªchera pas d'appliquer les dispositions de la loi italienne no 835 du 6 octobre 1950 (Journal officiel de la RÃ ©publique italienne no 245 du 24 octobre 1950) et de ses amendements en vigueur au moment de l'adoption du prÃ ©sent accord. ITALY PURCHASING ENTITIES 1. Ministero del Tesoro(19) ; 2. Ministero delle Finanze(20) ; 3. Ministero di Grazia e Giustizia; 4. Ministero degli Affari Esteri; 5. Ministero della Pubblica Istruzione; 6. Ministero dell'Interno; 7. Ministero dei Lavori Pubblici; 8. Ministero dell'Agricoltura e delle Foreste; 9. Ministero dell'Industria, del Commercio e dell'Artigianato; 10. Ministero del Lavoro e della Previdenza Sociale; 11. Ministero della SanitÃ ; 12. Ministero per i Beni Culturali e Ambientali; 13. Ministero della Difesa(21) ; 14. Ministero del Bilancio e della Programmazione Economica; 15. Ministero delle Partecipazioni Statali; 16. Ministero del Turismo e dello Spettacolo; 17. Ministero del Commercio con l'Estero; 18. Ministero delle Poste e delle Telecomunicazioni(22) ; 19. Ministero dell'Ambiente; 20. Ministero dell'UniversitÃ e della Ricerca Scientifica e Tecnologica. Note: This Agreement shall not prevent the implementation of provisions contained in Italian Law No 835 of 6 October 1950 (Official Gazette of the Italian Republic No 245 of 24 October 1950) and in modifications thereto in force on the date on which this Agreement is adopted. Le prÃ ©sent accord n'empÃ ªchera pas d'appliquer les dispositions de la loi italienne no 835 du 6 octobre 1950 (Journal officiel de la RÃ ©publique italienne no 245 du 24 octobre 1950) et de ses amendements en vigueur au moment de l'adoption du prÃ ©sent accord. LUXEMBOURG (La version franÃ §aise de cette liste fait foi.) 1. MinistÃ ¨re d'Ã tat: service central des imprimÃ ©s et des fournitures de l'Ã tat 2. MinistÃ ¨re de l'agriculture: administration des services techniques de l'agriculture 3. MinistÃ ¨re de l'Ã ©ducation nationale: lycÃ ©es d'enseignement secondaire et d'enseignement secondaire technique 4. MinistÃ ¨re de la famille et de la solidaritÃ © sociale: maisons de retraite 5. MinistÃ ¨re de la force publique: armÃ ©e(23) - gendarmerie - police 6. MinistÃ ¨re de la justice: Ã ©tablissements pÃ ©nitentiaires 7. MinistÃ ¨re de la santÃ © publique: hÃ ´pital neuropsychiatrique 8. MinistÃ ¨re des travaux publics: bÃ ¢timents publics - ponts et chaussÃ ©es 9. MinistÃ ¨re des communications: postes et tÃ ©lÃ ©communications(24) 10. MinistÃ ¨re de l'Ã ©nergie: centrales Ã ©lectriques de la Haute-et Basse-SÃ »re 11. MinistÃ ¨re de l'environnement: commissariat gÃ ©nÃ ©ral Ã la protection des eaux THE NETHERLANDS (This list is authentic in the English language) LIST OF ENTITIES A. Ministries and central governmental bodies 1. Ministry of General Affairs 2. Ministry of Foreign Affairs 3. Ministry of Justice 4. Ministry of the Interior 5. Ministry of Finance 6. Ministry of Economic Affairs 7. Ministry of Education and Science 8. Ministry of Housing, Planning and the Environment 9. Ministry of Transport and Public Work 10. Ministry of Agriculture, Nature Conservation and Fisheries 11. Ministry of Employment and Social Security 12. Ministry of Welfare, Public Health and Cultural Affairs 13. Cabinet for matters concerning the Netherlands Antilles and Aruban Affairs 14. Higher Colleges of State B. Central procurement offices Entities listed above under A generally make their own specific purchases; other general purchases are effected through the entities listed below: 1. Directorate of Water Control 2. Directorate-General of Supplies of the Royal Netherlands Army(25) 3. Directorate-General of Supplies of the Royal Netherlands Air Force(26) 4. Directorate-General of supplies of the Royal Netherlands Navy(27) A. Ministries and central governmental bodies 1. Ministerie van Algemene Zaken 2. Ministerie van Buitenlandse Zaken 3. Ministerie van Justitie 4. Ministerie van Binnenlandse Zaken 5. Ministerie van FinanciÃ «n 6. Ministerie van Economische Zaken 7. Ministerie van Onderwijs en Wetenschappen 8. Ministerie van Volkshuisvesting, Ruimtelijke Ordening en Milieubeheer 9. Ministerie van Verkeer en Waterstaat 10. Ministerie van Landbouw, Natuurbeheer en Visserij 11. Ministerie van Sociale Zaken en Werkgelegenheid 12. Ministerie van Welzijn, Volksgezondheid en Cultuur 13. Kabinet voor Nederlands-Antilliaanse en Arubaanse Zaken 14. Hogere Colleges van Staat B. Central procurement offices Entities listed above under A generally make their own specific purchases; other general purchases are affected through the entities listed below: 1. Directoraat-generaal Rijkswaterstaat 2. Directoraat-generaal voor de Koninklijke Landmacht(28) 3. Directoraat-generaal voor de Koninklijke Luchtmacht(29) 4. Directoraat-generaal voor de Koninklijke Marine(30) UNITED KINGDOM (This list is authentic in the English language) Cabinet office: Civil Service College Civil Service Commission Civil Service Occupational Health Service Office of the Minister for the Civil Service Parliamentary Counsel Office Central Office of Information Charity Commission Crown Prosecution Service Crown Estate Commissioners Customs and Excise Department Department for National Savings Department of Education and Science: University Grants Committee Department of Employment: Employment Appeal Tribunal Industrial Tribunals Office of Manpower Economics Department of Energy Department of Health: Central Council for Education and Training in Social Work Dental Estimates Board English National Board for Nursing, Midwifery and Health Visitors Medical Boards and Examining Medical Officers (War Pensions) National Health Service Authorities Prescription Pricing Authority Public Health Laboratory Service Board Regional Medical Service United Kingdom Central Council for Nursing, Midwifery and Health Visiting Department of Social Security: Attendance Allowance Board Occupational Pensions Board Social Security Advisory Committee Supplementary Benefits Appeal Tribunals Department of the Environment: Building Research Establishment Commons Commissioners Countryside Commission Fire Research Station (Borehamwood) Historic Buildings and Monuments Commission Local Valuation Panels Property Services Agency Rent Assessment Panels Royal Commission on Environmental Pollution Royal Commission on Historical Monuments of England Royal Fine Art Commission (England) Department of the Procurator General and Treasury Solicitor: Legal Secretariat to the Law Officers Department of Trade and Industry: Laboratory of the Government Chemist National Engineering Laboratory National Physical Laboratory Warren Spring Laboratory National Weights and Measures Laboratory Domestic Coal Consumers' Council Electricity Consultative Councils for England and Wales Gas Consumers' Council Transport Users Consultative Committees Monopolies and Mergers Commission Patent Office Department of Transport: Coastguard Services Transport and Road Research Laboratory Transport Tribunal Export Credits Guarantee Department Foreign and Commonwealth Office: Government Communications Headquaters Wilton Park Conference Centre Government Actuary's Department Home Office: Boundary Commission for England Gaming Board for Great Britain Inspectors of Constabulary Parole Board and Local Review Committees House of Commons House of Lords Inland Revenue, Board of Intervention Board for Agricultural Produce Lord Chancellor's Department: Council on Tribunals County Courts (England and Wales) Immigration Appellate Authorities: Immigration Adjudicators Immigration Appeal Tribunal Judge-Advocate-General and Judge-Advocate of the Fleet Lands Tribunal Law Commission Legal Aid Fund (England and Wales) Pensions Appeal Tribunals Public Trustee Office Office of the Social Security Commissioners Special Commissioners for Income Tax (England and Wales) Supreme Court (England and Wales): Court of Appeal: Civil and Criminal Divisions Courts Martial Appeal Court Crown Court High Court Value-Added-Tax Tribunals Ministry of Agriculture, Fisheries and Food: Advisory Services Agricultural Development and Advisory Service Agricultural Dwelling House Advisory Committees Agricultural Land Tribunals Agricultural Science Laboratories Agricultural Wages Board and Committees Cattle Breeding Centre Plant Variety Rights Office Royal Botanic Gardens, Kew Ministry of Defence(31) : Meteorological Office Procurement Executive National Audit Office National Investment Loans Office Northern Ireland Court Service: Coroners Courts County Courts Crown Courts Enforcement of Judgments Office Legal Aid Fund Magistrates Court Pensions Appeals Tribunals Supreme Court of Judicature and Courts of Criminal Appeal Northern Ireland, Department of Agriculture Northern Ireland, Department for Economic Development Northern Ireland, Department of Education Northern Ireland, Department of the Environment Northern Ireland, Department of Finance and Personnel Northern Ireland, Department of Health and Social Services Northern Ireland Office: Crown Solicitor's Office Department of the Diretor of Public Prosecutions for Northern Ireland Northern Ireland Forensic Science Laboratory Officer of Chief Electoral Officer for Nothern Ireland Police Authority for Northern Ireland Probation Board for Northern Ireland State Pathologist Service Office of Arts and Libraries: British Library British Museum British Museum (Natural History) Imperial War Museum Museums and Galleries Commission National Gallery National Maritime Museum National Portrait Gallery Science Museum Tate Gallery Victoria and Albert Museum Wallace Collection Office of Fair Trading Office of Population Censuses and Surveys: National Health Service Central Register Office of the Parliamentary Commissioner for Administration and Health: Service Commissioners Overseas Development Administration: Overseas Development and National Research Institute Paymaster-General's Office Postal Business of the Post Office Privy Council Office Public Record Office Registry of Friendly Societies Royal Commission on Historical Manuscripts Royal Hospital, Chelsea Royal Mint Scotland, Crown Office and Procurator: Fiscal Service Scotland, Department of the Registers of Scotland Scotland, General Register Office: National Health Service Central Register Scotland, Lord Advocate's Department Scotland, Queen's and Lord Treasurer's Remembrancer Scottish Courts Administration: Accountant of Court's Office Court of Justiciary Court of Session Lands Tribunal for Scotland Pensions Appeal Tribunals Scottish Land Court Scottish Law Commission Sheriff Courts Social Security Commissioners' Office Scottish Office: Central Services Department of Agriculture and Fisheries for Scotland: Artificial Insemination Service Crofters Commission Red Deer Commission Royal Botanic Garden, Edinburgh Industry Department for Scotland: Scottish Electricity Consultative Councils Scottish Development Department: Rent Assessment Panel and Committees Royal Commission on the Ancient and Historical Monuments of Scotland Royal Fine Art Commission for Scotland Scottish Education Department: National Galleries of Scotland National Library of Scotland National Museum of Scotland Scottish Home and Health Departments: HM Inspectorate of Constabulary Local Health Councils Mental Welfare Commission for Scotland National Board for Nursing, Midwifery and Health Visiting for Scotland Parole Board for Scotland and Local Review Committees Scottish Antibody Production Unit Scottish Council for Postgraduate Medical Education Scottish Crime Squad Scottish Criminal Record Office Scottish Fire Service Training School Scottish Health Boards Scottish Health Service - Common Services Agency Scottish Health Service Planning Council Scottish Police College Scottish Record Office HM Stationery Office HM Treasury: Central Computer and Telecommunications Agency Chessington Computer Centre Civil Service Catering Organisation National Economic Development Council Rating of Government Proberty Department Welsh Office: Ancient Monuments (Wales) Commission Council for the Education and Training of Health Visitors Local Government Boundary Commission for Wales Local Valuation Panels and Courts National Health Service Authorities Rent Control Tribunals and Rent Assessment Panels and Committees (1) MatÃ ©riel non militaire figurant dans la partie II de la prÃ ©sente liste. (2) Postes seulement. (3) With the exception of the telecommunications services of the postal and telegraphic service. (4) With the exception of the Danish railway. (5) Non-warlike materials contained in Part II of this list. (6) With the exception of the telecommunications services of Post- og Telegrafvaesenet. (7) With the exception of the Danske Statsbaner. (8) Non-warlike materials contained in Part II of this list. (9) Except telecommunication equipment. (10) Non-warlike materials contained in Part II of this list. (11) MatÃ ©riel non militaire figurant dans la partie II de la prÃ ©sente liste. (12) Postes seulement. (13) Postes seulement. (14) Non-warlike materials contained in Part II of this list. (15) Acting as the central purchasing entity for most of the other ministries of entities. (16) Not including purchases made by the tobacco and salt monopolies. (17) Non-warlike materials contained in Part II of this list. (18) Postal business only. (19) Faisant office d'entitÃ © acheteuse centrale pour la plupart des autres ministÃ ¨res ou entitÃ ©s. (20) Non compris les achats effectuÃ ©s par la RÃ ©gie des tabacs et du sel. (21) MatÃ ©riel non militaire figurant dans la partie II de la prÃ ©sente liste. (22) Postes seulement. (23) Acting as the central purchasing entity for most of the other Ministries or entities. (24) Not including purchases made by the tobacco and salt monopolies. (25) Non-warlike materials contained in Part II of this list. (26) Postal business only. (27) MatÃ ©riel non militaire figurant dans la partie II de la prÃ ©sente liste. (28) Postes seulement. (29) Non-warlike materials contained in Part II of this list. (30) Non-warlike materials contained in Part II of this list. (31) Non-warlike materials contained in Part II of this list. ANNEX II List of services referred to in Article 1 (b) 1. Transportation services. 2. Dredging. 3. Development, production or co-production of programme material for broadcasting, such as motion pictures. 4. Research and development. 5. Legal services. 6. Hotel and restaurant services. 7. Placement and supply of personnel services. 8. Investigation and security services. 9. Voice telephony, telex, radio telephony, paging and satellite services. 10. Education and training services. 11. Health and social services. 12. Recreational, cultural and sporting services.